28 F.3d 1210
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Douglas Fitzpatrick MILLER, Plaintiff Appellant,v.Lou Ann WHITE, Defendant Appellee.
No. 93-7168.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 28, 1994.Decided:  July 12, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Jackson L. Kiser, Chief District Judge.  (CA-92-591-R)
Douglas Fitzpatrick Miller, appellant Pro Se.
Robert Harkness Herring, Jr., Assistant Attorney General, William Rundahl Coleman, Office of the Atty. Gen. of Va., Richmond, VA, for appellee.
W.D.Va.
AFFIRMED.
Before HALL and WILLIAMS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.*  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Miller v. White, No. CA-92-591-R (W.D.Va. Oct. 25, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 To the extent that Miller's claim can be construed as a 28 U.S.C. Sec. 2254 (1988) petition it is moot